oO wren an UV F&F WY NH

mo wy N NM NN NY KN fF FY KF SF SF TDP ss
NY RBPRR BS FS OD we ADH FY NY ©

XY
~*~

Case 2:17-cr-01075-DGC Document 168 Filed 02/27/19 Page 1 of 6

DAVID M. DUDLEY, Ea.
3415 South Sepulveda Blvd.
Suite 1100 oo,

Los Angeles, California 90034

Attorney for Defendant FAYNE

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

UNITED STATES OF AMERICA, 17-CR-1075-DGC
Plaintiff,
DEFENDANT FAYNE’S
VS. SENTENCING
MEMORANDUM

ARTHUR FAYNE, JR.,

Defendant.

 

I.
INTRODUCTION

Defendant Payne has pleaded guilty to one count of conspiring to

distribute, and possess with the intent to distribute, marijuana in violation of 21
U.S.C. §§ 846 and 841(a)(1), 21 U.S.C. § 841(b)(1)(D), and one count of
conspiring to launder money in violation of 18 U.S.C. § 1956(h). The Presentence

Report (“PSR”), without objection from either party, has calculated the
bk WwW N

owe Nan WH

10
11
12
13
14
15
16
17
18
ig
20
21
22
23
24
25
26
27

MR

Case 2:17-cr-01075-DGC Document 168 Filed 02/27/19 Page 2 of 6

defendant’s advisory sentencing guideline range as 27 to 33 months. Both the
United States Probation Office and the government are recommending a sentence
at the low end of that range, 27 months.

By way of this memorandum, the defense is suggesting that the Court
effect a downward sentencing variance of several offense levels, the extent of
such variance left to the Court’s good judgment, for several reasons as enunciated
in the next section. Further, the defense requests that the ultimate punishment for
Mr. Fayne be split between actual incarceration and either in-house treatment for
mental health and substance-abuse issues, or home confinement for the defendant
on the condition that he participate in such treatment on an intensive out-patient
basis.

Il.
FACTORS IN SUPPORT OF A DOWNWARD VARIANCE

There are at least five factors in this case which support a mitigated
sentence well below the applicable advisory guideline range. First, as reflected
in paragraphs 58 and 59 of the PSR, Defendant Fayne has been suffering from
depression for the last ten years. As an officer of the Court, defense counsel
would submit that his client’s general effect is quite strange and his behavior

seems generally odd and self-defeating. Unfortunately, the defendant chose not

2
BR WwW N

o fo AN DO ™M

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a

IMR

Case 2:17-cr-01075-DGC Document 168 Filed 02/27/19 Page 3 of 6

to submit to a forensic psychiatric evaluation or to present treatment records in
support of his sentencing position. (He also strangely chose not to submit any
letters of support from friends or family.). The defense believes that the
defendant’s mental illness contributed to the poor judgment he displayed in
choosing to become involved in the offenses of conviction.

Second, as indicated in paragraphs 60 through 62 of the PSR, the defendant
has a long history of alcoholism and drug abuse. From the information provided
in PSR paragraph 61, it appears that Fayne was addicted to OxyContin over the
duration of the charged conspiracies. That addiction, in combination with his
documented depression, surely further adversely influenced his decision to
engage in the offense conduct.

Third, Defendant Fayne’s criminal behavior was extremely aberrant in
light of his entire personal history. Given that he was raised in an unfavorable
family environment, PSR paragraph 52, and given that he grew up partly in the
inner city of Cleveland, Ohio as a young African-American man, it is absolutely
extraordinary that in his 36 years of life, the defendant had never once been
arrested for even the most minor of crimes before the present prosecution. PSR
46-50. Fayne’s participation in the present crimes is so far outside his normal

character that it not only substantiates the suggestion that depression, drug

3
i)

Se WwW

o wo nn ™%

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

IR

Case 2:17-cr-01075-DGC Document 168 Filed 02/27/19 Page 4 of 6

addiction, and alcohol abuse led to his decision to engage in the charged conduct,
but also provides an independent ground for a downward variance.

Fourth, according to what a United States Pretrial Officer told undersigned
counsel at the time of the defendant’s guilty plea, Fayne has performed very well
under supervision while released on bond. Thus, to the extent that this Court’s
ultimate sentence relies on treatment outside of custody as opposed to straight
incarceration, it can have some assurance that the defendant will comply with all
the non-custodial aspects of that sentence.

Fifth, although the defendant may not technically qualify for a significant
offense-level reduction under this district’s fast-track program, he did plead
guilty very early in this case without filing any pre-trial motions or compelling
the government to engage in any trial preparation. Fayne’s early agreement to
plead guilty merits some consideration of its own in the determination of his

punishment.

Il.
CONCLUSION
For all of these five reasons, this Court should allow Defendant Fayne a

significant downward offense-level variance in this matter. The defense would

4
_

o oe ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

IR

Case 2:17-cr-01075-DGC Document 168 Filed 02/27/19 Page 5 of 6

defer to the Court’s judgment as to how extensive that variance should be.
Whatever the Court may decide in terms of the punishment time the

defendant deserves, the defense would request that it split that time some way

between actual incarceration and either residential mental health and substance-

abuse treatment or out-patient treatment as a condition of home confinement.

DATED: February 27, 2019 s/David M. Dudley
DAVID M. DUDLEY

Attorney for Defendant
ARTHUR FAYNE JR.
Oo oN DBD un fF YH NY

mW NM NM NY NN NN KF SS KF SF KY FP Ses Ss
NS Re 8S fF SB Owe aA DHF YH HF

Y
»

Case 2:17-cr-01075-DGC Document 168 Filed 02/27/19 Page 6 of 6

PROOF OF SERVICE
I, Margarita J. Mejia, reside in the County of Riverside, State of California,
over the age of eighteen and I am not a party to this case. On February 27,
2019, I served a copy of DEFENDANT FAYNE'S SENTENCING

MEMORANDUM, on the following individual via email:
Abbie Broughton Marsh: Abbie.Broughton.Marsh@usdo}j.gov
I declare under penalty of perjury under the law of the State of California that

the above statement is true and accurate. Executed in Riverside County,

California on February 27, 2019.

—_ ), °
C7, /

Margarita J. Mejia
